Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                               DETAILED ACTION
	
This is responsive to Applicant’s Amendment filed December 18, 2020.  By the Amendment, Claim 14 has been amended.  Claims 1-13 have been cancelled.  Claims 14 and 15 are pending in the application.

                                            Response to Arguments
Applicant’s arguments, see Remarks filed December 18, 2020, with respect to the rejection have been fully considered and they are persuasive.  Therefore, the rejection has been rendered moot.  

                                        Allowable Subject Matter
Claims 14 and 15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Huynh whose telephone number is (571) 272-1781.  The examiner can normally be reached on M-F 6:30 am-3:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and (703) 872-9306 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 308-0956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

							/Andy Huynh/
                                                                      Primary Examiner, Art Unit 2818